NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued June 8, 2016 
                                 Decided June 21, 2016 
                                             
                                         Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DANIEL A. MANION, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge
 
No. 15‐3622 
 
JOZIHEY ACUNA‐HINOJOSA,                        Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A200‐152‐477 
 
LORETTA E. LYNCH, 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

        Jozihey Acuna‐Hinojosa, a citizen of Mexico, sought to postpone his removal 
proceedings so that he could pursue a state post‐conviction challenge to an Indiana 
conviction which makes him ineligible for Deferred Action for Childhood Arrivals 
(“DACA”). The immigration judge (“IJ”) thought it too speculative to assume that 
Acuna‐Hinojosa would succeed in getting the conviction set aside and denied a 
continuance, a decision seconded by the Board of Immigration Appeals. Acuna‐Hinojosa 
has filed a petition for review, which we deny because he did not present evidence of 
good cause for a continuance. 
No. 15‐3622                                                                           Page 2 
 
       Acuna‐Hinojosa had entered the United States with his parents in 2002 or 2003 
when he was 12 or 13 years old. In 2011 the Department of Homeland Security placed 
him in removal proceedings on the ground that he had not been admitted or paroled 
into the United States. See 8 U.S.C. § 1182(a)(6)(A)(i). In October 2011 an IJ continued 
Acuna‐Hinojosa’s removal proceedings to give him time to secure legal counsel. At his 
next hearing, in February 2014, Acuna‐Hinojosa admitted removability, but counsel 
requested a continuance to investigate possible bases for discretionary relief, including 
DACA. The IJ granted that request. 
       At his final hearing in June 2014, Acuna‐Hinojosa requested a third continuance. 
Counsel explained that Acuna‐Hinojosa would be seeking collateral relief from an 
Indiana conviction for carrying a handgun without a license, a misdemeanor. 
Acuna‐Hinojosa told the IJ that in 2009 he was stopped by police while he was driving a 
friend’s car. He was cited for driving without a license, and the gun was found in the 
glove box. Counsel asserted that Acuna‐Hinojosa had not yet filed the collateral attack 
but gave the IJ a letter from another lawyer hired for that purpose. That letter, dated four 
months earlier, identifies theories that the lawyer was exploring. Those theories include 
ineffective assistance of counsel, a claim that the handgun should have been suppressed 
as the product of an unlawful search, and arguments that Acuna‐Hinojosa’s bench trial 
had been tainted by ignorance of his right to a jury trial and the absence of an interpreter. 
Counsel told the IJ that Acuna‐Hinojosa would qualify for DACA if his gun conviction 
was overturned. 
       The government did not oppose giving Acuna‐Hinojosa another continuance but 
refused to administratively close the removal action. The IJ then denied the requested 
continuance, reasoning that good cause for further delay was absent because 
Acuna‐Hinojosa’s pursuit of post‐conviction relief was speculative. The IJ entered an 
order of removal. 
        The Board agreed with the IJ that Acuna‐Hinojosa had not established good cause 
for a continuance. Unless and until a collateral attack is successful, the Board observed, 
the finality of a conviction for immigration purposes is not affected. Moreover, the Board 
reasoned, Acuna‐Hinojosa could not have been prejudiced by the IJ’s ruling because he 
did not assert that the post‐conviction petition has since been granted and, anyway, he 
No. 15‐3622                                                                                         Page 3 
 
may still pursue DACA relief after he is ordered removed if his conviction is 
overturned.1 
       After the Board ruled against him, Acuna‐Hinojosa filed this petition for review. 
On April 22, 2016, after both parties had filed their briefs in this court, an Indiana 
superior court denied Acuna‐Hinojosa’s post‐conviction petition. The government then 
moved to dismiss Acuna‐Hinojosa’s petition for review, reasoning that the case is moot 
because, in the government’s view, the basis on which Acuna‐Hinojosa requested a 
continuance no longer exists. Acuna‐Hinojosa opposed the motion to dismiss (which has 
been carried with the case) on the ground that he appealed the Indiana court’s adverse 
decision on his post‐conviction petition. 
       We begin by addressing the government’s argument that we should dismiss 
Acuna‐Hinojosa’s petition for review because an Indiana superior court recently denied 
his post‐conviction petition. The government asserts that the superior court’s adverse 
decision has mooted Acuna‐Hinojosa’s petition for review, but we disagree. 
Acuna‐Hinojosa has appealed the superior court’s decision, so the basis for the 
requested continuance remains unchanged. 
       Turning to the merits, Acuna‐Hinojosa contends that the denial of his request for 
a continuance was an abuse of discretion. According to Acuna‐Hinojosa, the IJ (and the 
Board as well) failed to properly consider documents favoring a continuance, in 
particular the letter from the lawyer hired to prepare the post‐conviction petition. This 
purported disregard of his documents, says Acuna‐Hinojosa, was a departure from 
established procedure of reviewing documentary evidence and prevented the IJ from 
adequately assessing whether his request for post‐conviction relief was speculative. 


                                                 
1  The Board’s statement that Acuna‐Hinojosa could not have been prejudiced by the denial of the 

requested continuance because he cannot show that the ruling affected the outcome of his removal 
proceedings is misleading. It is true that an order of removal does not make Acuna‐Hinojosa ineligible for 
DACA. See DACA Frequently Asked Questions, Question 10, 
https://www.uscis.gov/humanitarian/consideration‐deferred‐ 
action‐childhood‐arrivals‐process/frequently‐asked‐questions (June 15, 2015) (explaining that DACA is 
available to any person who meets the guidelines, including those with a final order of removal). But if 
Acuna‐Hinojosa is removed from the United States pursuant to that order, he then would be ineligible for 
DACA because DACA requires that the applicant reside in the United States at the time he applies for 
deferred action. See id. at Question 28. Accordingly, the decision to go forward with the proceedings and 
enter a final order of removal would impact Acuna‐Hinojosa’s eligibility for DACA, assuming that the 
order will be carried out. 
No. 15‐3622                                                                           Page 4 
 
        The parties agree that this court reviews the IJ’s decision as supplemented by the 
Board’s decision. See Zyapkov v. Lynch, 817 F.3d 556, 559 (7th Cir. 2016). Removal 
proceedings may be continued for “good cause shown.” See Giri v. Lynch, 793 F.3d 797, 
801 (7th Cir. 2015); 8 C.F.R. § 1003.29. This court will not disturb the denial of a motion 
for a continuance unless it “was made without a rational explanation, inexplicably 
departed from established policies, or rested on an impermissible basis.” Umezurike v. 
Holder, 610 F.3d 997, 1002 (7th Cir. 2010) (quoting Mungongo v. Gonzales, 479 F.3d 531, 534 
(7th Cir. 2007)); see Calma v. Holder, 663 F.3d 868, 878 (7th Cir. 2011). 
       Acuna‐Hinojosa’s assertion that the IJ failed to adequately review the documents 
submitted with his motion is frivolous. The IJ allowed Acuna‐Hinojosa’s attorney to 
explain the nature of his conviction and the proceedings that had taken place in Indiana. 
Acuna‐Hinojosa further explained to the IJ that he had not pleaded guilty and still 
maintained his innocence, despite his conviction after the bench trial. Moreover, the IJ 
accepted Acuna‐Hinojosa’s documents and made them part of the administrative 
record, thus making them available for the Board’s review when it endorsed the IJ’s 
conclusion that Acuna‐Hinojosa’s chance of getting his conviction overturned was too 
slim to justify further delay. 
        Acuna‐Hinojosa’s assertion that his documents essentially were ignored appears 
to be an effort to mask the real problem that he faced from the start: Those documents do 
not supply even a thread of support for his request for a continuance. As a general 
matter, “a pending collateral attack is not good cause because its tentative nature does 
not affect the finality of the conviction for immigration purposes.” Palma‐Martinez v. 
Lynch, 785 F.3d 1147, 1150 (7th Cir. 2015). And even if a post‐conviction petition could 
establish good cause for a continuance, counsel represented that Acuna‐Hinojosa had 
not even filed the petition before the final removal hearing—five years after the state 
conviction had become final. All that Acuna‐Hinojosa gave the IJ was a letter from a 
different lawyer who was exploring potential grounds for relief based on a single 
discussion with Acuna‐Hinojosa and a review of an incomplete record; counsel’s letter 
does not suggest that any of the possible claims identified in the letter was likely to win 
relief for Acuna‐Hinojosa. Because Acuna‐Hinojosa has never submitted a copy of his 
post‐conviction petition, this court was left to speculate—as were the IJ and the 
Board—about the basis for, and perhaps merits of, his requested relief. With that dearth 
of information, the denial of Acuna‐Hinojosa’s open‐ended request for more time could 
not have been an abuse of discretion. Cf. Souley v. Holder, 779 F.3d 720, 723 (7th Cir. 2015) 
(“It is not an abuse of discretion for an IJ to deny a continuance based on the speculative 
nature of an unfiled I130 petition.”); Calma, 663 F.3d at 878–79 (explaining that it was not 
abuse of discretion for IJ to deny continuance based on petitioner’s speculation that he 
No. 15‐3622                                                                         Page 5 
 
would prevail on later adjustment of status). Moreover, the Board correctly pointed out 
in its opinion that Acuna‐Hinojosa hadn’t established good cause for a continuance 
because his pursuit of post‐conviction relief appeared to be a delay tactic. See Wang v. 
Holder, 759 F.3d 670, 675 (7th Cir. 2014). Acuna‐Hinojosa did not explain why he waited 
to meet with a post‐conviction attorney until October 2013, over four years after he was 
convicted and two years after he had been granted his first continuance. 
      Because it was not an abuse of discretion for the IJ and the Board to conclude that 
Acuna‐Hinojosa had not shown good cause for a continuance, we DENY his petition for 
review. We also DENY the government’s motion to dismiss.